DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to the above application filed on 09/30/2021 which is a 371 of PCT/EP2020/060035 filed on 04/08/2020 claiming foreign priority to France application FR1904092 filed on 04/17/2019. Claims 9 – 16 are examined.


Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Drawings
Figures 1 and 2 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Para. [0032] disclosed that Figs. 1 and 2 were prior art.  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 9, 15, and 16 are objected to because of the following informalities:
Claim 9, l. 11 “so as to promote a thrust reversal phase” is believe to be in error for --so as to promote [[a]] the thrust reversal phase -- because Claim 9, l. 3 recited ‘a thrust reversal phase’.
Claim 15, l. 2 “during a thrust reversal phase of said turbojet engine” is believe to be in error for --during [[a]] the thrust reversal phase of said turbojet engine-- because Claim 9, l. 3 recited ‘a thrust reversal phase’.
Claim 16, l. 2 “during a thrust phase of the turbojet engine” is believe to be in error for --during [[a]] the thrust phase of the turbojet engine-- because Claim 9, ll. 2 - 3 recited ‘a thrust phase’.
Claim 16, l. 4 “during a thrust reversal phase of the said turbojet engine” is believe to be in error for --during [[a]] the thrust reversal phase of [[the]] said turbojet engine-- because Claim 9, l. 3 recited ‘a thrust reversal phase’.
Appropriate correction is required.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Claim 14, l. 2 “controllable moving member in order to move…”.  MPEP 2181(I)(A) also states that “member for” was among a list of non-structural generic placeholders that may invoke 35 U.S.C. 112(f).  In Mas-Hamilton, 156 F.3d at 1213, 48 USPQ2d at 1016 (Fed. Cir. 1998) ("lever moving element for moving the lever" and "movable link member for holding the lever…and for releasing the lever" were construed as means-plus-function limitations invoking 35 U.S.C. 112, sixth paragraph since the claimed limitations were described in terms of their function rather than their mechanical structure).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  Original Specification Para. [0069] disclosed ‘By way of example, the controllable moving members 33, 34 are in the form of a pneumatic, hydraulic, electric or other actuator in order to allow a movement as a result of receiving a control command from a calculator’.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 12 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 12 recites “The aircraft turbojet engine according to claim 9, comprising at least one upstream cover member movably mounted between a covered position, in which said upstream cover member closes the circulation conduit at the air intake lip, and an uncovered position, in which said upstream cover member opens the circulation conduit at the air intake lip”.  Claim 9 recites “at least one cover member movably mounted between a covered position, in which said cover member closes the circulation conduit at the air intake lip and an uncovered position, in which said cover member opens the circulation conduit at the air intake lip”.  Consequently, Claim 12 just renames the “cover member” recited in Claim 9 as the “upstream cover member”.  Claim 12 is rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends.  Furthermore, it is improper to claim the same structure by using two different names.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 9 – 13, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Denning et al. (3,729,934) in view of Burd (2016/0312741A1) in view of Hancock (3,446,223).
Regarding Claim 1, Denning teaches, in Figs. 1 and 2, the invention as claimed, including an aircraft turbojet engine (Fig. 1) extending along an axis X (labeled) oriented from upstream to downstream in which an internal air flow circulates from upstream to downstream during a thrust phase (labeled) and a reverse air flow from downstream to upstream during a thrust reversal phase (labeled), said turbojet engine comprising a fan (2) configured so as to provide reverse thrust (Col. 2, ll. 25 – 35 and shown in Fig. 2) and a nacelle (labeled) comprising an air intake (8) circumferentially extending about axis X and comprising an internal wall (labeled) pointing to axis X and configured to guide the internal air flow and the reverse air flow, and an external wall (labeled), opposite to the internal wall (labeled), and configured to guide an external air flow, the internal wall and the external wall being connected to each other by an air intake lip (labeled) so as to form an annular cavity (space defined inside external wall and internal wall).  Denning is silent on said air intake comprising at least one circulation conduit in the annular cavity opening, on the one hand, at the air intake lip and, on the other hand, at the internal wall and/or the external wall so as to promote a thrust reversal phase.

    PNG
    media_image1.png
    717
    998
    media_image1.png
    Greyscale

Burd teaches, in Figs. 1 – 6, a similar aircraft turbojet engine (Fig. 1) having an air intake (100 – Figs. 2 and 4) circumferentially extending about axis X (A – Fig. 1) and comprising an internal wall (112 – Fig. 3A) pointing to axis X and an external wall (114 – Fig. 3B), opposite to the internal wall (112 – Fig. 3A), the internal wall and the external wall being connected to each other by an air intake lip (104) so as to form an annular cavity (space defined inside external wall and internal wall) said air intake (104) comprising at least one circulation conduit (106) in the annular cavity opening (108), on the one hand, at the air intake lip (104 – Figs. 3A and 3B) and, on the other hand, at the internal wall (110A – Fig. 3A) and/or the external wall (110A – Fig. 3B) [Examiner notes that the phrase “so as to promote a thrust reversal phase” is a statement of intended use and the structure of the device as taught by Denning, i.v., Burd, can perform the function because the structure of the applied prior art, being similar to the structure of the present application, as claimed and disclosed, the two structures will obviously function the same under similar circumstances.] so as to promote a thrust reversal phase.
It would have been obvious, to one of ordinary skill in the art at the time of the invention, to modify Denning, with the at least one circulation conduit in the annular cavity opening at the air intake lip at a first end and opening at the internal wall and/or the external wall at a second end, taught by Burd, because all the claimed elements, i.e., the aircraft turbojet engine having a nacelle with an annular cavity defined between an internal wall and an external wall connected at an air intake lip and at least one circulation conduit in the annular cavity opening at the air intake lip at a first end and opening at the internal wall and/or the external wall at a second end, were known in the art, in combination each one of the components would perform the same function as it did separately, and one skilled in the art could have combined the elements as claimed by known methods, with no change in their respective functions, to yield predictable results, i.e., when opened the at least one circulation conduit through the annular cavity would have facilitated airflow from a region of higher pressure to a region of lower pressure because fluids like air naturally flowed from a region of higher pressure to a region of lower pressure.  For example, during the thrust reversal phase the region upstream of the fan at the internal wall would have been at a higher air pressure than the air pressure in the region of the air intake lip because the thrust reversal phase meant fan air flowed from downstream toward upstream, i.e., from the fan and out the air intake.  Therefore, during the thrust reversal phase, higher pressure air at the second end opening at the internal wall would have flowed through the at least one circulation conduit to a lower pressure region at the first end opening at the air intake lip. KSR, 550 U.S. 398 (2007), 82 USPQ2d at 1395; MPEP 2143(A).
Denning, i.v., Burd, as discussed above, is silent on said air intake comprising at least one cover member movably mounted between a covered position, in which said cover member closes the circulation conduit at the air intake lip and an uncovered position, in which said cover member opens the circulation conduit at the air intake lip.
	Hancock teaches, in Figs. 1 – 4, a similar aircraft turbojet engine (10 - Fig. 1) having an air intake with at least one cover member (27) movably mounted between a covered position (Figs. 1 and 2), in which said cover member (27) closes a circulation conduit (19) and an uncovered position (Figs. 3 and 4), in which said cover member (27) opens the circulation conduit (19).
It would have been obvious, to one of ordinary skill in the art at the time of the invention, to modify Denning, i.v., Burd, with an air intake comprising at least one cover member movably mounted between a covered position, in which said cover member closes the circulation conduit and an uncovered position, in which said cover member opens the circulation conduit, taught by Hancock, because all the claimed elements, i.e., the aircraft turbojet engine having a nacelle with an annular cavity defined between an internal wall and an external wall connected at an air intake lip and at least one circulation conduit in the annular cavity opening at the air intake lip at a first end and opening at the internal wall and/or the external wall at a second end and at least one cover member movably mounted between a covered position, in which said cover member closes the circulation conduit and an uncovered position, in which said cover member opens the circulation conduit, were known in the art, in combination each one of the components would perform the same function as it did separately, and one skilled in the art could have combined the elements as claimed by known methods, with no change in their respective functions, to yield predictable results, i.e., in the uncovered position said at least one cover member would have opened the at least one circulation conduit through the annular cavity to have facilitated airflow from a region of higher pressure to a region of lower pressure because fluids like air naturally flowed from a region of higher pressure to a region of lower pressure.  For example, during the thrust reversal phase when said at least one cover member was in the uncovered position air would have flowed from the higher pressure region upstream of the fan at the internal wall, through the at least one circulation conduit and out the opening at the air intake lip, i.e., the lower air pressure region.  Furthermore, in said covered position said cover member would have closed said circulation conduit thereby preventing higher pressure air at the air intake lip, during the thrust phase, from flowing through the at least one circulation conduit and out the opening at the inner wall upstream of the fan, i.e., lower pressure region due to the suction created by fan rotation. KSR, 550 U.S. 398 (2007), 82 USPQ2d at 1395; MPEP 2143(A).
Re Claim 10, Denning, i.v., Burd and Hancock, teaches the invention as claimed and as discussed above; except, comprising a plurality of circulation conduits distributed at the circumference of said air intake about axis X.  Burd further teaches, in Fig. 2, a plurality of circulation conduits (106 – twelve shown in Fig. 2) distributed at the circumference of said air intake about axis X.  Burd further teaches, in Para. [0028], that any number of circulation conduits (106) may be provided as required to achieve the desired flow control.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Denning, i.v., Burd and Hancock, with Burd’s further teachings of a plurality of circulation conduits distributed at the circumference of said air intake about axis X for same reasons discussed above.
Re Claim 11, Denning, i.v., Burd and Hancock, teaches the invention as claimed and as discussed above; except, comprising a single circulation conduit circumferentially extending about axis X.  Burd further teaches, in Fig. 4 and [0028], that the circulation conduit (106) may be a single circulation conduit that extends circumferentially 360° about axis X.  It would have been obvious, to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Denning, i.v., Burd and Hancock, with the single circulation conduit circumferentially extending about axis X, further taught by Burd, because all the claimed elements, i.e., the aircraft turbojet engine having a nacelle with an annular cavity defined between an internal wall and an external wall connected at an air intake lip and a circulation conduit in the annular cavity opening at the air intake lip at a first end and opening at the internal wall and/or the external wall at a second end where said circulation conduit single circulation conduit that extends circumferentially 360° about axis X, were known in the art, and one skilled in the art could have substituted the single circulation conduit, taught by Burd, for the at least one circulation conduit of Denning, i.v., Burd and Hancock, with no change in their respective functions, to yield predictable results, i.e., the single circulation conduit would have facilitated distributing higher pressure air 360° around the air intake lip from an inner wall region upstream of the fan in the reverse thrust phase. KSR, 550 U.S. 398 (2007), 82 USPQ2d at 1395; MPEP 2143(B).
Re Claim 12, [Refer to the 112(d) rejection above.] Denning, i.v., Burd and Hancock, teaches the invention as claimed and as discussed above, including comprising at least one upstream cover member movably mounted between a covered position, in which said upstream cover member closes the circulation conduit at the air intake lip, and an uncovered position, in which said upstream cover member opens the circulation conduit at the air intake lip.
Re Claim 13, Denning, i.v., Burd and Hancock, teaches the invention as claimed and as discussed above; except, comprising at least one downstream cover member movably mounted between a covered position, in which said downstream cover member closes the circulation conduit at the internal wall or the external wall, and an uncovered position, in which said downstream cover member opens the circulation conduit at the internal wall or the external wall.
	Hancock teaches, in Figs. 1 – 4, a similar aircraft turbojet engine (10 - Fig. 1) having an air intake with at least one cover member (27) movably mounted between a covered position (Figs. 1 and 2), in which said cover member (27) closes a circulation conduit (19) and an uncovered position (Figs. 3 and 4), in which said cover member (27) opens the circulation conduit (19).
It would have been obvious, to one of ordinary skill in the art at the time of the invention, to modify Denning, i.v., Burd and Hancock, with an air intake comprising at least one cover member movably mounted between a covered position, in which said cover member closes the circulation conduit and an uncovered position, in which said cover member opens the circulation conduit, taught by Hancock, because all the claimed elements, i.e., the aircraft turbojet engine having a nacelle with an annular cavity defined between an internal wall and an external wall connected at an air intake lip and at least one circulation conduit in the annular cavity opening at the air intake lip at a first end and opening at the internal wall and/or the external wall at a second end and at least one cover member movably mounted between a covered position, in which said cover member closes the circulation conduit and an uncovered position, in which said cover member opens the circulation conduit, were known in the art, in combination each one of the components would perform the same function as it did separately, and one skilled in the art could have combined the elements as claimed by known methods, with no change in their respective functions, to yield predictable results, i.e., in the uncovered position said at least one downstream cover member would have opened the at least one circulation conduit at the internal wall or the external wall to have facilitated airflow from a region of higher pressure to a region of lower pressure because fluids like air naturally flowed from a region of higher pressure to a region of lower pressure.  For example, during the thrust reversal phase when said at least one downstream cover member was in the uncovered position air would have flowed from the higher pressure region upstream of the fan at the internal wall, through the at least one circulation conduit and out the opening at the air intake lip, i.e., the lower air pressure region.  Furthermore, in said covered position said downstream cover member would have closed said circulation conduit thereby preventing higher pressure air at the air intake lip, during the thrust phase, from flowing through the at least one circulation conduit and out the closed/covered opening at the inner wall upstream of the fan, i.e., lower pressure region due to the suction created by fan rotation. KSR, 550 U.S. 398 (2007), 82 USPQ2d at 1395; MPEP 2143(A).
Re Claim 15, Denning, i.v., Burd and Hancock, teaches the invention as claimed and as discussed above, including a method for operating the aircraft turbojet engine according to claim 9, comprising, during a thrust reversal phase of said turbojet engine, a step of circulating an air flow in the circulation conduit from the internal wall and/or the external wall to the air intake lip in order to promote the thrust reversal phase.  Burd further teaches, in Abstract, “means for biasing the flow through the fan in the reverse thrust mode of operation towards the engine axis, to reduce the base drag due to low pressure air on the engine axis, and to prevent attachment of the flow to the fan intake lip”, i.e., in other words facilitating the separation of the reverse thrust airflow from the air intake lip.  Burd further teaches, in Col. 1, ll. 30 – 40, that the object of the invention was to reduce reverse thrust losses due to the air emerging from the forward end of the fan duct attaching itself to the lip of the fan duct, and spreading round the lip until it breaks away, with a component of velocity at right angles to the engine axis, and possibly even a component of velocity rearwards of the engine.  Burd further teaches, in Fig. 2 and Col. 3, ll. 20 – 45, blowing air toward the air intake lip to prevent attachment of the reverse air flow from attaching to said air intake lip.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, that the combination taught by Denning, i.v., Burd and Hancock, would have promoted the thrust reversal phase by circulating an air flow in the circulation conduit from the internal wall and/or the external wall to the air intake lip because fluids like air naturally flowed from a region of higher pressure to a region of lower pressure when the circulation conduit was open.  With respect to the method step claimed, to the extent that the prior art apparatus meets the structural limitations of the apparatus as claimed, it will obviously perform the method steps as claimed.  Furthermore, it has been held that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); MPEP 2112.01(I).
Re Claim 16, Denning, i.v., Burd and Hancock, teaches the invention as claimed and as discussed above, including the method comprising, during a thrust reversal phase of the said turbojet engine, a step of moving the cover member to the uncovered position in order to promote the thrust reversal phase, refer to Claim 15 rejection above.  Denning, i.v., Burd and Hancock, as discussed above, is silent on wherein the cover member is in the covered position during a thrust phase of the turbojet engine, so that the air intake has an aerodynamic profile so as to guide the internal air flow onto the internal wall.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, that the combination taught by Denning, i.v., Burd and Hancock, would have closed (cover member is in the covered position) the opening in the air intake lip during the thrust phase of the turbojet engine to provide an aerodynamic profile that would have facilitated guiding the air flow onto the internal wall because in the thrust phase atmospheric air would have flowed directedly at the air intake lip and impacted against said air intake lip where said air flow would have split into a portion that flowed radially inward toward said X-axis and along the internal wall and a portion that flowed radially outward away from said X-axis and along the external wall.  If said opening in the air intake lip was open (cover member in the uncovered position) during the thrust phase of the turbojet engine a portion of the atmospheric air flow impacting against said air intake lip would have flowed into said opening, through the at least one circulation conduit and out the opposite end located at either the internal wall or the external wall thereby disrupting the airflow portion that flowed radially inward toward said X-axis and along the internal wall.  With respect to the method step claimed, to the extent that the prior art apparatus meets the structural limitations of the apparatus as claimed, it will obviously perform the method steps as claimed.  Furthermore, it has been held that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); MPEP 2112.01(I).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Denning et al. (3,729,934) in view of Burd (2016/0312741A1) in view of Hancock (3,446,223) as applied to Claim 9 above, and further in view of Calder et al. (3,900,177).
Re Claim 14, Denning, i.v., Burd and Hancock, teaches the invention as claimed and as discussed above; except, comprising at least one controllable moving member in order to move at least one cover member from the covered position to the uncovered position.  Calder teaches, in Figs. 1 and 2 and Col. 3, ll. 10 – 20, at least one controllable moving member (36 - actuator) in order to move at least one cover member (35 - door) from the covered position (opening 34 closed) to the uncovered position (opening 34 open).
It would have been obvious, to one of ordinary skill in the art at the time of the invention, to modify Denning, i.v., Burd and Hancock, with the at least one controllable moving member in order to move at least one cover member from the covered position to the uncovered position, taught by Calder, because all the claimed elements, i.e., the aircraft turbojet engine having a nacelle with an annular cavity defined between an internal wall and an external wall connected at an air intake lip and at least one circulation conduit in the annular cavity opening at the air intake lip at a first end and opening at the internal wall and/or the external wall at a second end and at least one cover member movably mounted between a covered position, in which said cover member closes the circulation conduit and an uncovered position, in which said cover member opens the circulation conduit and at least one controllable moving member in order to move at least one cover member from the covered position to the uncovered position, were known in the art, in combination each one of the components would perform the same function as it did separately, and one skilled in the art could have combined the elements as claimed by known methods, with no change in their respective functions, to yield predictable results, i.e., the actuator would have received signals from a controller to move the at least one cover member (door) from the covered position (opening closed) to the uncovered position (opening open) to prevent airflow through the at least one circulation conduit or to allow airflow through the at least one circulation conduit, respectively. KSR, 550 U.S. 398 (2007), 82 USPQ2d at 1395; MPEP 2143(A).


Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, see attached Notice of References Cited.


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORNE E MEADE whose telephone number is (571)270-7570. The examiner can normally be reached Monday - Friday 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 571-272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LORNE E MEADE/Primary Examiner, Art Unit 3741